DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. When claims are canceled, the remaining claims must not be renumbered. When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered claims 5 - 10 have been renumbered 6 - 11.

Claim 5 [6] is objected to because of the following informalities: Claim 5 [6], on lines 2 - 3 of the page numbered 40 of the claims, is objected to because it is numbered as claim “5” but is the 6th. Appropriate correction is required.
Claim 5 [7] is objected to because of the following informalities: Claim 5 [7], on lines 5 - 6 of the page numbered 40 of the claims, is objected to because it is numbered as claim “5” but is the 7th claim presented. As such, claim 5 [7] has been renumbered claim 7. In addition, the Examiner notes subsequent claims 7 - 10 have been renumbered as claims 8 - 11. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 5 [7]  and 10 [11] are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the feature vectors" in lines 6 - 7. There is insufficient antecedent basis for this limitation in the claim. The Examiner asserts that claim 1 only provides proper antecedent basis for a single feature vector and not a plurality of feature vectors.
Claim 10 [11] is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which high-resolution source images “the high-resolution source images” recited 
Claim 10 [11] is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention because it is unclear as to which shelf associated stock labels “the shelf associated stock labels” recited on line 9 are referencing. Are they referring to the “h shelf associated stock labels” recited on line 3 of claim 10 [11], the “shelf associated stock labels” recited on line 6 of claim 10 [11] or the “shelf associated stock labels” recited on line 8 of claim 10 [11]? Additionally, it is unclear as to whether the “shelf associated stock labels” recited on line 3 of claim 10 [11], the “shelf associated stock labels” recited on line 6 of claim 10 [11] and the “shelf associated stock labels” recited on line 8 of claim 10 [11] are the same shelf associated stock labels or shelf associated stock labels. Clarification and appropriate correction are required. For purposes of examination the Examiner will treat the claim as requiring and referencing a single same set of shelf associated stock labels.
Claims 2 - 5 [7] are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, due to being dependent upon a rejected base claim(s) but would be withdrawn from the rejection if their base claim(s) overcome the rejection.

Double Patenting
Applicant is advised that should claim 5 be found allowable, claim 5 [6], the claim recited on lines 2 - 3 of the page numbered 40 of the claims, will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9 [10] is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/044,178 in view of Bahlmann et al. U.S. Publication No. 2006/0034484 A1. 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 10 [11] is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of copending Application No. 16/044,178 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 10 [11] would have been obvious over and/or an obvious variation of claim 21 of copending Application No. 16/044,178.
a.	With regards to instant claim 10 [11]; Instant claim 10 [11] differs from claim 21 of copending Application No. 16/044,178 in slight variations of wording and in that instant claim 10 [11] additionally requires “detecting shelf associated stock labels in high-resolution source images using a Haar classifier”. However, the Examiner asserts that it would have been obvious to one of ordinary skill in the art before the effective filing date to modify claim 21 of copending Application No. 16/044,178 to include detecting the shelf associated stock labels in the high resolution source images using a Haar classifier. Detecting the shelf associated stock labels in the high resolution source images using a Haar classifier would enhance the base device of claim 21 of copending Application No. 16/044,178 by improving its ability to accurately and reliably read the stock labels in the high resolution source images since a Haar classifier would be utilized to detect the . 
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2 and 5 - 8 [9] are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. U.S. Publication No. 2018/0005035 A1 in view of Bahlmann et al. U.S. Publication No. 2006/0034484 A1.

-	With regards to claim 1, Bogolea et al. disclose a shelf label detection method, (Bogolea et al., Pg. 1 ¶ 0010 - 0012, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 11 ¶ 0088 - 0089, Pg. 14 ¶ 0108 - 0110 and 0114 - 0115, Pg. 16 ¶ 0125 - 0126 and 0129 - 0130 [“the system identifies a shelving structure, a shelving segment within the shelving structure, a shelf within the shelving segment, an object arranged over the shelf, a shelf tag arranged on the shelf, and/or any other features in an image received from the robotic system in Block S170”]) comprising the steps of: determining a color feature consistent with a shelf label and having a defined scale and location across at least some channels of a chosen color space; (Bogolea et al., Figs. 4 - 5, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086, Pg. 11 ¶ 0088 - 0089 and 0091, Pg. 12 ¶ 0096, Pg. 14 ¶ 0108 - 0115, Pg. 15 ¶ 0118) assigning a feature vector having a feature value to the color feature; (Bogolea et al., Pg. 10 ¶ 0086 - Pg. 11 ¶ 0089) and identifying shelf labels using feature values of the feature vectors. (Bogolea et al., Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086 - Pg. 11 ¶ 0089, Pg. 14 ¶ 0108 - 0114, Pg. 16 ¶ 0125 - 0126) Bogolea et al. fail to disclose explicitly determining a color Haar feature having a defined scale and location across at least some channels of a chosen color space; assigning a feature to the color Haar feature; and training a color Haar classifier using feature values of the feature vectors. Pertaining to analogous art, Bahlmann et al. disclose a label detection method, (Bahlmann et al., Abstract, Pg. 1 ¶ 0002 and 0011, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) comprising the steps of: determining a color Haar feature consistent with a label and having a defined scale and location across at least some channels of a chosen color space; (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0053 - 0055, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“Color sensitive Haar wavelet features”]) assigning a feature vector having a feature value to the color Haar feature; (Bahlmann et al., Pg. 2 ¶ 0024 - 0027, Pg. 3 ¶ 0034 - 0036) and training a color Haar classifier to identify labels using feature values of the feature vectors. (Bahlmann et al., Abstract, Pg. 1 ¶ 0011, Pg. 2 ¶ 0024 - Pg. 3 ¶ 0034, Pg. 4 ¶ 0048 - 0053, Pg. 5 ¶ 0062 and 0071 [“training a system to detect and recognize traffic signs”]) Bogolea et al. and Bahlmann et al. are combinable because they are both directed towards image processing systems that perform object detection. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Bogolea et al. with the teachings of Bahlmann et al. This modification would have been prompted in order to enhance the base device of Bogolea et al. with the well-known and applicable technique of Bahlmann et al. Training a color Haar classifier to identify labels using feature values of feature vectors assigned from color Haar features consistent with a label and having a defined scale and location across at least some channels of a 

-	With regards to claim 2, Bogolea et al. in view of Bahlmann et al. disclose the shelf label detection method of claim 1, wherein the shelf label and the color feature are both rectangular. (Bogolea et al., Figs. 4 - 5, Pg. 9 ¶ 0071 - 0076, Pg. 11 ¶ 0088 - 0089 and 0091, Pg. 14 ¶ 0111 - 0114 [“The system can also extract Haar feature. Pertaining to analogous art, Bahlmann et al. disclose wherein the label and the color Haar feature are both rectangular. (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0023 - 0025 and 0027, Pg. 3 ¶ 0034 - 0039, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“Color sensitive Haar wavelet features”, “a set of wavelet features, parameterized by their geometric properties, such as, position (a,b), width w, or height h” and “the color representations and wavelet features can be modified accordingly to detect signs having different characteristics”]) 

-	With regards to claim 5, Bogolea et al. in view of Bahlmann et al. disclose the shelf label detection method of claim 1. Bogolea et al. fail to disclose explicitly wherein the color Haar classifier is a boosted Haar cascade classifier. Pertaining to analogous art, Bahlmann et al. disclose wherein the color Haar classifier is a boosted Haar cascade classifier. (Bahlmann et al., Pg. 1 ¶ 0021 and 0024 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0050 - 0051, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“AdaBoost training to combine filter based features”, “Color sensitive Haar wavelet features” and “cascading is used to identify strong classifiers. An evaluation of a cascade (i.e., a degenerated decision tree) of detectors with increasing complexity (each of which is implemented by a boosted strong classifier in virtue of Equation (1))”]) 



-	With regards to claim 5 [7], Bogolea et al. in view of Bahlmann et al. disclose the shelf label detection method of claim 1, wherein an autonomous robot is used to monitor inventory by identifying shelf labels. (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 ¶ 0129 - Pg. 17 ¶ 0133) Bogolea et al. fail to disclose explicitly the trained color Haar classifier. Pertaining to analogous art, Bahlmann et al. disclose wherein the trained color Haar classifier is used to identify labels. (Bahlmann et al., Pg. 1 ¶ 0021 and 0024 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0050 - 0051, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“AdaBoost training to combine filter based features”, “Color sensitive Haar wavelet features” and “cascading is used 

-	With regards to claim 7 [8], Bogolea et al. disclose an object detection method, (Bogolea et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0010 - 0012, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086, Pg. 11 ¶ 0088 - 0089 and 0091, Pg. 12 ¶ 0096, Pg. 15 ¶ 0118) comprising the steps of: creating a panoramic image including products on a shelf, (Bogolea et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0011 - 0013, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0060 - 0061, Pg. 10 ¶ 0086 [“the system can stitch images--recorded by cameras offset vertically along the mast of the robotic system and recorded at one or along a sequence of adjacent waypoints along a particular shelving structure or aisle, etc.--into a single panoramic image of the particular shelving segment or aisle, etc”]) with possible products being surrounded by bounding boxes; (Bogolea et al., Figs. 4 & 5, Pg. 8 ¶ 0060 - 0061, Pg. 9 ¶ 0070 - 0076, Pg. 10 ¶ 0086, Pg. 11 ¶ 0089 and 0091 [“detect a set of discrete objects arranged across the first shelf in the first region of the image, such as by identifying edge features delineating bounds of each of these objects”]) detecting shelf labels (Bogolea et al., Pg. 1 ¶ 0010 - 0012, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 11 ¶ 0088 - 0089, Pg. 14 ¶ 0108 - 0110 and 0114 - 0115, Pg. 16 ¶ 0125 - 0126 and 0129 - 0130) by evaluating a color feature consistent with a shelf label and having a defined a scale and location across at least some channels of a chosen color space; (Bogolea et al., Figs. 4 - 5, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086, Pg. color Haar feature having a defined a scale and location across at least some channels of a chosen color space; assigning a feature vector having a feature value to the color Haar feature; and generating a color Haar classifier using feature values of feature vectors. Pertaining to analogous art, Bahlmann et al. disclose an object detection method, (Bahlmann et al., Abstract, Pg. 1 ¶ 0002 and 0011, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) comprising the steps of: detecting labels by evaluating a color Haar feature consistent with a label and having a defined a scale and location across at least some channels of a chosen color space; (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0053 - 0055, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“Color sensitive Haar wavelet features”]) assigning a feature vector having a feature value to the color Haar feature; (Bahlmann et al., Pg. 2 ¶ 0024 - 0027, Pg. 3 ¶ 0034 - 0036) and generating a color Haar classifier to identify labels using feature values of feature vectors. (Bahlmann et al., Abstract, 

-	With regards to claim 8 [9], Bogolea et al. disclose an inventory monitoring method, (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 ¶ 0129 - Pg. 17 ¶ 0133) comprising the steps of: providing an autonomous robot able to capture images that include products on a shelf and shelf labels; (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 ¶ 0129 - Pg. 17 ¶ 0133) detecting the shelf labels (Bogolea et al., Pg. 1 ¶ 0010 - 0012, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 11 ¶ 0088 - 0089, Pg. 14 ¶ 0108 - 0110 and 0114 - 0115, Pg. 16 ¶ 0125 - 0126 and 0129 - 0130) by evaluating a color feature consistent with a shelf label and having a defined a scale and location across at least some channels of a chosen color space; (Bogolea et al., Figs. 4 - 5, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086, Pg. color Haar feature having a defined a scale and location across at least some channels of a chosen color space; assigning a feature vector having a feature value to the color Haar feature; and generating a color Haar classifier using feature values of feature vectors. Pertaining to analogous art, Bahlmann et al. disclose a method, (Bahlmann et al., Abstract, Pg. 1 ¶ 0002 and 0011, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) comprising the steps of: detecting labels by evaluating a color Haar feature consistent with a shelf label and having a defined a scale and location across at least some channels of a chosen color space; (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0053 - 0055, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“Color sensitive Haar wavelet features”]) assigning a feature vector having a feature value to the color Haar feature; (Bahlmann et al., Pg. 2 ¶ 0024 - 0027, Pg. 3 ¶ 0034 - 0036) and generating a color Haar classifier to identify labels using feature values of feature vectors. (Bahlmann et al., Abstract, Pg. 1 ¶ 0011, Pg. 2 ¶ 0024 - Pg. 3 ¶ 0034, . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. U.S. Publication No. 2018/0005035 A1 in view of Bahlmann et al. U.S. Publication No. 2006/0034484 A1 as applied to claim 1 above, and further in view of Hari et al. U.S. Publication No. 2019/0347508 A1.

-	With regards to claim 3, Bogolea et al. in view of Bahlmann et al. disclose the shelf label detection method of claim 1. Bogolea et al. fail to disclose explicitly wherein the chosen color space is LAB. Pertaining to analogous art, Hari et al. disclose wherein the chosen color space is LAB. (Hari et al., Pg. 5 ¶ 0050 - 0053, Pg. 6 ¶ 0056) Bogolea et al. in view of Bahlmann et al. and Hari et al. are combinable because they are all directed towards image processing systems that perform object detection and, similar to Bogolea et al., Hari et al. is also directed towards recognizing products on retail store shelves and estimation of planogram compliance for retail stores. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teachings of Bogolea et al. in view of Bahlmann et al. with the .

Claims 9 [10] and 10 [11] are rejected under 35 U.S.C. 103 as being unpatentable over Bogolea et al. U.S. Publication No. 2018/0005035 A1 in view of .

-	With regards to claim 9 [10], Bogolea et al. disclose an inventory monitoring method, (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 ¶ 0129 - Pg. 17 ¶ 0133) comprising the steps of: capturing source images of an aisle that include shelf associated stock labels; (Bogolea et al., Abstract, Figs. 1, 4 & 5, Pg. 1 ¶ 0011 - 0013, Pg. 2 ¶ 0017, Pg. 7 ¶ 0054 - 0056, Pg. 8 ¶ 0060, Pg. 9 ¶ 0070 - 0073, Pg. 10 ¶ 0086) creating a panoramic image from the source images; (Bogolea et al., Abstract, Figs. 1, 2 & 5, Pg. 1 ¶ 0011 - 0013, Pg. 7 ¶ 0054 - 0058, Pg. 8 ¶ 0060 - 0061, Pg. 10 ¶ 0086 [“the system can stitch images--recorded by cameras offset vertically along the mast of the robotic system and recorded at one or along a sequence of adjacent waypoints along a particular shelving structure or aisle, etc.--into a single panoramic image of the particular shelving segment or aisle, etc”]) detecting shelf associated stock labels in the panoramic image (Bogolea et al., Figs. 1 & 5, Pg. 1 ¶ 0010 - 0012, Pg. 7 ¶ 0054 - 0055, Pg. 8 ¶ 0060 - 0061, Pg. 9 ¶ 0071 - 0076, Pg. 10 ¶ 0086, Pg. 11 ¶ 0091, Pg. 14 ¶ 0108 - 0110 and 0114 - 0115, Pg. 16 ¶ 0125 - 0126 and 0129 - 0130 [“The system can then identify types and locations of products on the first shelving structure by processing the first composite image in subsequent Blocks of the method” and “the system can execute Block S180 to detect the presence of a unit of a product high-resolution source images; creating a low-resolution from the high-resolution source images; color Haar features having a defined a scale and location across at least some channels of a chosen color space; and mapping position of shelf associated stock labels in the low-resolution panoramic image to a position in the high-resolution source images. Pertaining to analogous art, Bahlmann et al. disclose a method, (Bahlmann et al., Abstract, Pg. 1 ¶ 0002 and 0011, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) comprising the steps of: detecting labels using color Haar features consistent with a label and having a defined a scale and location across at least some channels of a chosen color space.  (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0053 - 0055, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072 [“Color sensitive Haar wavelet features”]) Bahlmann et al. fail to disclose explicitly high-resolution source images; creating a low-resolution panoramic image from the high-resolution source images; and mapping position of shelf associated stock labels in the low-resolution panoramic image to a position in the high-resolution source images. Pertaining to analogous art, Rizzolo et al. disclose capturing high-resolution source images of an aisle that include shelf associated stock labels; (Rizzolo et al., Abstract, Figs. 16 - 21, Pg. 1 ¶ 0022, Pg. 3 ¶ 0053 - 006 and 0059, Pg. 7 ¶ 0093 - 0097, Pg. 8 ¶ 0102 - 0105, Pg. 9 ¶ 0109, Pg. 18 ¶ 0194 - 0198, Pg. 21 ¶ 0234 - 0236) creating a low-resolution panoramic image from the high-resolution source images; (Rizzolo et al., Pg. 3 ¶ 0054 - 0056, Pg. 6 ¶ 0081 - 0084, Pg. 18 ¶ 0194 - 0198, Pg. 20 ¶ 0212 - 0217, Pg. 21 ¶ 0234 - 0236 [“Display facing profiling involves providing full planogram field of view images to either an external service or an internal image 

-	With regards to claim 10 [11], Bogolea et al. disclose an inventory monitoring method, (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 ¶ 0129 - Pg. 17 ¶ 0133) comprising the steps of: capturing source images of an aisle comprising product, product labels, and shelf associated stock labels; (Bogolea et al., Abstract, Figs. 1 & 3 - 5, Pg. 1 ¶ 0011, Pg. 1 ¶ 0013 - Pg. 2 ¶ 0016, Pg. 3 ¶ 0019 and 0027, Pg. 6 ¶ 0047 - 0048 and 0052, Pg. 7 ¶ 0054, Pg. 8 ¶ 0060, Pg. 9 ¶ 0071 - Pg. 10 ¶ 0077, Pg. 14 ¶ 0114 - 0115, Pg. 15 ¶ 0121 - 0122, Pg. 16 ¶ 0125 - 0126, Pg. 16 high-resolution source images; creating a panoramic image having a lower resolution; and using a Haar classifier. Pertaining to analogous art, Bahlmann et al. disclose a method, (Bahlmann et al., Abstract, Pg. 1 ¶ 0002 and 0011, Pg. 2 ¶ 0020 - 0021 and 0023 - 0024, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) comprising the steps of: detecting labels in source images using a Haar classifier. (Bahlmann et al., Figs. 5 & 6, Pg. 2 ¶ 0021 and 0023 - 0025, Pg. 2 ¶ 0027 - Pg. 3 ¶ 0036, Pg. 4 ¶ 0053 - 0055, Pg. 5 ¶ 0071 - Pg. 6 ¶ 0072) Bahlmann et al. fail to disclose explicitly high-resolution source images; and creating a panoramic image having a lower resolution. Pertaining to analogous art, Rizzolo et al. disclose capturing high-resolution source images of an aisle comprising product, product labels, and shelf associated stock labels; (Rizzolo et al., Abstract, Figs. 16 - 21, Pg. 1 ¶ 0022, Pg. 3 ¶ 0053 - 006 and 0059, Pg. 7 ¶ 0093 - 0097, Pg. 8 ¶ 0102 - 0105, Pg. 9 ¶ 0109, Pg. 18 ¶ 0194 - . 

Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art does not disclose nor does it suggest the combination as presently claimed. In particular, a shelf label detection method comprising determining a color Haar feature consistent with a shelf label and having a defined scale and location across at least some channels of a LAB color space, assigning a feature vector having a feature value to the color Haar feature, wherein an assigned feature value at a location is a sum of squares length of the feature vector with a sign given by a luminance (L) channel, and training a color Haar classifier to identify shelf labels using feature values of the feature vectors. These elements are not taught nor are they suggested by the prior art. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Clippard et al. U.S. Publication No. 2011/0085697 A1; which is directed towards identifying products in a captured image by performing image matching utilizing various color features extracted from various color spaces.
Maayan et al. U.S. Publication No. 2015/0193909 A1; which is directed towards a method and device useful for generating a panoramic image of a retail store environment wherein the panoramic images has a lower resolution than its source images. 
Morandi et al. U.S. Publication No. 2011/001196 A1; which is directed towards a product identification unit and realogram creation unit that 
Zimmerman U.S. Publication No. 2008/0077511 A1; which is directed towards a mobile inventory robot system capable of extracting and decoding product barcodes from captured shelf images.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RUSH whose telephone number is (571) 270-3017. The examiner can normally be reached on 9am - 5pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on (571) 272 - 7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ERIC RUSH/Primary Examiner, Art Unit 2667